Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2019/ 097489 filed in China on 7/24/2019, published as WO 2021/012214 on 1/28/2021. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6, 8-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima US 2002/0063810.
Claim 1: Nakajima discloses a display substrate comprising: 
(Fig. 2) a base substrate 2 (glass substrate) [0061]; 
(Figs. 1, 2) a signal line layer 5/4 and a pixel electrode layer 10 which are on one side of the base substrate 2 (plurality of parallel signal lines 5 are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061] and are insulated (by planarization film 7) [0062] and spaced from each other; 
(Fig. 2) the signal line layer 5/4 includes a plurality of signal lines 5, the pixel electrode layer includes a plurality of pixel electrodes 10 arranged in an array; 
(Figs. 1) an orthographic projection of the pixel electrode 10 to the base substrate 2 overlaps an orthographic projection of at least one signal line 5 to the base substrate 2.

Claim 9: Nakajima discloses a display panel comprising: 
(Fig. 2) display substrate 2 (glass substrate) [0061]
a counter substrate 17 (glass substrate) [0067]disposed opposite to the display substrate; 
wherein the display substrate 2 and the counter substrate 7 define a cell; and a liquid crystal layer 1 between the display substrate 2 and the counter substrate 17
wherein the display substrate 2 includes: 
(Fig. 2) a base substrate 2 (glass substrate) [0061]; 
(Figs. 1, 2) a signal line layer 5/4 and a pixel electrode layer 10 which are on one side of the base substrate 2 (plurality of parallel signal lines 5 are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061] and are insulated (by planarization film 7) [0062] and spaced from each other; 
(Fig. 2) the signal line layer includes a plurality of signal lines 5, the pixel electrode layer includes a plurality of pixel electrodes 10 arranged in an array; 
(Figs. 1, 2) an orthographic projection of the pixel electrode 10 to the base substrate 2 overlaps an orthographic projection of at least one signal line 5 to the base substrate 2.
Claims 2-6, 8, 10-14, 16: Nakajima discloses: 
Claims 2, 11: (Fig. 1) the plurality of signal lines 5/4 includes data lines 5 [0061]; there is a first overlapping area between the orthographic projection of the pixel electrode 10 to the base substrate 2 and an orthographic projection of each of two data lines 5/5 adjacent the pixel electrode to the base substrate 2 (left/right overlapping areas between pixel electrode 10 and two data lines 5/5; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066].
Claims 3, 12: (Fig. 1) the plurality of signal lines 5/4 includes gate lines 4; there is a second overlapping area between the orthographic projection of the pixel electrode to the base substrate 2 and an orthographic projection of each of two gate lines 4/4 adjacent the pixel electrode to the base substrate 2 (up/down overlapping areas between pixel electrode 10 and two gate lines 4/4)
Claims 4, 13: (Fig. 2) the first overlapping area  has a width d of 0.5-1.0 μm in a first direction (left/right overlapping areas between pixel electrode 10 and two data lines 5/5; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066]; the first direction is perpendicular to an extension direction of the data line 5 and parallel to the base substrate; the second overlapping area has a width d of 0.5-1.0 μm in a second direction (up/down overlapping areas between pixel electrode 10 and two gate lines 4/4; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066]; the second direction is perpendicular to an extension direction of the gate line 4 and parallel to the base substrate 2 (plurality of parallel signal lines 5 are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061].
Claim 5: (Fig. 2) wherein the display substrate further includes: a transparent conductive layer 8 (auxiliary capacitor electrode 8, made of ITO film) [0063] between the pixel electrode layer 10 and the signal line layer 4/5; wherein the transparent conductive layer 8 includes a transparent conductive pattern (ITO); (Fig. 2) wherein the orthographic projection of the signal line 4/5/ to the base substrate 2 is within an orthographic projection of the transparent conductive pattern 8 to the base substrate 2 (auxiliary capacitor electrode 8 is overlapping and covering left/right sides of signal line 4).
Claims 6, 14: (Fig. 2) [0066] the plurality of signal lines includes data lines 5 (a plurality of parallel signal lines 5, only two of which are shown, are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061]; an orthographic projection of the data line 5 to the base substrate 2 falls into the orthographic projection of the transparent conductive pattern 8 to the base substrate 2; there is a third overlapping area 10/8 (overlapping area between pixel electrode 10 and transparent conductive pattern 8) between the orthographic projection of the pixel electrode 10 to the base substrate 2 (pixel electrode 10 with gap of 5 μm) and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2 (auxiliary capacitor electrode 8 with gap of 6 μm); a width of the third overlapping area 10/8 (overlapping area between 10/8) in a first direction is not less than 1.5 m (left/right overlapping areas of 1 μm each side, or 1 μm + 1 μm = 2 μm total)
Claims 8, 16: (Fig. 11) the transparent conductive pattern 57 (auxiliary capacitor electrodes) is a whole layer [0006].
Claim 10: (Fig. 10) the display substrate further includes: a transparent conductive layer 57 (auxiliary capacitor electrodes) between the pixel electrode layer 59 and the signal line layer 53 (scan line) [0006], wherein the transparent conductive layer 57 includes a transparent conductive pattern (transparent material) [0006]; a common electrode 67 (opposed electrode); wherein the transparent conductive pattern 57 is electrically coupled with the common electrode 67 (a voltage substantially equal to that applied to the opposed electrode 67 is applied to the auxiliary capacitor electrode 57) [0013].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2002/0063810.
Claims 7, 15
(Fig. 2) the plurality of signal lines includes data lines 5; the plurality of signal lines includes gate lines 4; an orthographic projection of the gate line 4 to the base substrate falls into the orthographic projection of the transparent conductive pattern 8 to the base substrate 2; there is a fourth overlapping area between the orthographic projection of the pixel electrode 10 to the base substrate 2 and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2; 
Regarding the limitation “a width of the fourth overlapping area in a second direction is not less than 1.5 μm”: Nakajima discloses in (Fig. 2) [0066] a width of the fourth overlapping area is 6 μm – 5 μm = 1 μm; Nakajima discloses the claimed invention except for a width of the fourth overlapping area is not less than 1.5 μm. It would have been an obvious matter of design choice to have a width of the fourth overlapping area is not less than 1.5 μm, since applicant has not disclosed that such limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Nakajima’s width of the fourth overlapping area.
(Fig. 2) the second direction (Y-direction) is perpendicular to an extension direction of the gate line 4 and parallel to the base substrate 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871